Exhibit 10.56

 

EARLY OCCUPANCY LETTER AGREEMENT

 

THIS EARLY OCCUPANCY LETTER AGREEMENT (The “Agreement”) made this 19th day of
July, 2013 by and between ST. JOHN PROPERTIES, INC., as agent for owner (herein
called “Landlord”) and AirPatrol Corporation, a Nevada corporation (herein
called “Tenant”).

 

WITNESSETH:

 

Lease for Premises at: Maple Lawn 1

 

WHEREAS, by (the “Lease”), Landlord leased to Tenant 5,168 square feet of
rentable area at: 8171 Maple Lawn Boulevard, Suite 310, Maple Lawn, Maryland
20759 (the “Premises”);

 

WHEREAS, said Lease will commence: January 1, 2014,

 

NOW, THEREFORE, in consideration of the mutual covenants of the parties hereto,
the parties agree as follows:

 

1. Pursuant to this Agreement, the Tenant shall be permitted occupancy of the
Premises as of October 1, 2013. Tenant shall not be responsible for any Annual
Rent or Additional Rent payments during the three (3) month period between
October 1, 2013 and December 31, 2013. During the term of this Agreement, unless
provided otherwise in this Agreement, the rights and obligations of the parties
shall be governed by the Lease, which is incorporated in this Agreement by
reference.

 

2. Upon the termination of this Early Occupancy Letter Agreement, Tenant shall
occupy the Premises pursuant to the Lease.

 

3. The parties represent to one another that they have full power and authority
to enter into this Agreement.

 

IN WITNESS WHEREOF, the parties have caused this Early Occupancy Letter
Agreement to be executed and delivered under seal as of the date first above
written.

 





WITNESS: LANDLORD: St. John Properties, Inc.        [ex10lvi_001.jpg] By: /s/
Richard Williamson   Printed Name: Richard Williamson   Title: Senior Vice
President       WITNESS: TENANT: AirPatrol Corporation        [ex10lvi_001.jpg]
By: /s/ Cleve Adams   Printed Name: Cleve Adams   Title: Chief Executive Officer

 

 





 

 

 

FULL SERVICE OFFICE BUILDING LEASE AGREEMENT

 

THIS AGREEMENT OF LEASE, herein after called “Lease”, made this 19th day of July
2013, by and between ST. JOHN PROPERTIES, INC., (hereinafter called “Landlord”),
and AirPatrol Corporation, a Nevada corporation (hereinafter called “Tenant”).

 

WITNESSETH, that Tenant covenants and agrees with Landlord as follows:

 

LEASED PREMISES

 

1. Landlord is the agent for owner of 8171 Maple Lawn Boulevard, (hereinafter
referred to as the “Building”), an office building and the land upon which the
Building is situated, and any additional facilities in subsequent years as may
be determined by Landlord to be reasonably necessary or desirable for the
management, maintenance or operation of the Building located in Maple Lawn,
Maryland 20759, (hereinafter referred to as the “Property”).

 

Landlord does hereby lease unto Tenant, and Tenant does hereby lease from
Landlord, that portion of the Building on the third (3rd) floor containing an
agreed upon 5,168 square feet of rentable area, commonly known as Suite 310,
(hereinafter referred to as the “Leased Premises”).

 

TERM

 

2. The term of this Lease, (hereinafter referred to as the “Term”), shall be for
a period of five (5) years commencing on the first (1st) day of January, 2014,
and ending on the thirty-first (31st) day of December, 2018, unless the Lease is
earlier terminated or extended pursuant to any other provision of this Lease or
to law.

 

RENT

 

3. Tenant shall pay to Landlord a base annual rental, (hereinafter called
“Annual Rent”), in the amount of $155,040.00 payable in advance on the first day
of each and every month during the Term in equal monthly installments of
$12,920.00.

 

Tenant agrees to pay each installment of the Annual Rent promptly as and when
due without any setoff or deduction whatsoever. Said installments of Annual Rent
shall be mailed to: St. John Properties, Inc. — A, P.O. Box 62707, Baltimore,
Maryland 21264. For incoming payments via Overnight Mail, the following address
should be used: M&T Bank c/o St. John Properties, Inc. — A, Box # 62707, 1800
Washington Blvd., Baltimore, Maryland 21230 or at such other place or to such
appointee of Landlord, as Landlord may from time to time designate in writing.

 



  Tenant’s Initials   [ex10lvi_002.jpg]

  



 1 

 

 

ADDITIONAL RENT

 

4. All sums of money other than Annual Rent required to be paid by Tenant to
Landlord pursuant to the terms of this Lease, unless otherwise specified herein,
shall be considered additional rent,(hereinafter referred to as “Additional
Rent”), and shall be collectible by Landlord as Additional Rent, in accordance
with the terms of this Lease.

 

RENTAL - ESCALATION

 

5. Beginning with the first anniversary of the commencement date of the Term and
each anniversary hereafter throughout the remainder of the Lease and renewal
term, if any, the Annual Rent shall be increased by an amount equal to three
percent (3%) of the previous year’s Annual Rent, which sum shall be payable in
equal monthly installments in advance as hereinafter set forth.

 

ANNUAL OPERATING COST ADJUSTMENT

 

6. Tenant shall pay, as Additional Rent, Tenant’s pro rata share of Landlord’s
annual operating costs in excess of those operating costs incurred by Landlord
in 2013. Tenant’s pro rata share is six and ten hundredths (6.10%) percent
subject to change due to a subsequent increase or decrease of the rentable area
of the Building. Operating costs (hereinafter referred to as the “Operating
Costs”) are defined as follows: all expenses paid or incurred by Landlord in
connection with the ownership, management, insurance, maintenance, operation,
and repair of the Building and the Property, the parking facilities, or if
applicable any parking structure provided by Landlord for tenants of the
Building.

 

Operating Costs include but are not limited to:

 

a. all expenses paid or incurred by Landlord for heating, cooling, electricity,
water, gas, sewers, refuse collection, exterminating, telephone charges not
chargeable to tenants and similar utilities services; the cost of supplies,
janitorial and cleaning services; window washing; landscaping, snow removal;
management fees; accounting fees; insurance; security services;

 



  Tenant’s Initials   [ex10lvi_002.jpg]

 



 2 

 

 

b. the cost of compliance with any governmental rules, regulations, requirements
or orders;

 

c. real estate taxes, assessments and appeals;

 

d. cost of services of independent contractors; the cost of compensation
(including employment taxes and fringe benefits) of all persons who perform
duties in connection with such Operating Costs and any other expenses or charges
which, in accordance with generally accepted accounting and management
principles, would be considered an expense of owning, managing, insuring,
maintaining, operating, and repairing the Building and Property.

 

Operating Costs shall not include:

 

e. any expenses paid by any tenant directly to third parties, or as to which
Landlord is otherwise reimbursed by any third party or by any insurance
proceeds. Landlord may, in a reasonable manner, allocate insurance premiums for
so-called “blanket” insurance policies, which insure other properties as well as
the Building, and said allocated amounts shall be deemed to be operating
expenses.

 

f. Payments of principal and interest on any mortgages, deeds of trust or other
financing instruments relating to the financing of the Property

 

g. Leasing commissions or brokerage fees

 

h. Costs associated with preparing, improving or altering a space for any
leasing or releasing of any space within the Building.

 

In the event that during all or any portion of any calendar year the Building is
not fully rented and occupied, Landlord may elect to make an appropriate
adjustment in Operating Costs for such year, using sound accounting and
management principles, to determine the Operating Costs that would have been
paid or incurred by Landlord had the Building been fully rented and occupied.
The amount so determined shall be deemed to have been Operating Costs for such
year.

 



  Tenant’s Initials   [ex10lvi_002.jpg]



 



 3 

 

 



Within one hundred twenty (120) days after the end of the calendar year Landlord
shall submit a Statement (hereinafter referred to as the “Operating Costs
Statement”) to Tenant setting forth the actual Operating Costs for the preceding
calendar year and any adjustments for overpayment or underpayment shall be made
between the parties within thirty (30) days thereafter.

 

Each Operating Costs Statement provided by Landlord shall be conclusive and
binding upon Tenant unless within thirty (30) sixty (60) days after receipt
thereof, Tenant notifies Landlord that it disputes the correctness thereof,
specifying those respects in which it claims the Operating Costs Statement to be
incorrect. Unless resolved by the parties, such dispute shall be determined by
arbitration in accordance with the then prevailing rules of the American
Arbitration Association. If the arbitration proceedings result in a
determination that the Operating Costs Statement contained an aggregate
discrepancy of less than five percent (5%), Tenant shall bear all costs in
connection with such arbitration. Pending determination of the dispute, Tenant
shall pay any costs due from Tenant in accordance with the Operating Costs
Statement, but such payment shall be without prejudice to Tenant’s claims.
Tenant, for a period of thirty (30) days after delivery of the Operating Costs
Statement for each calendar year and upon at least ten (10) days written notice
to Landlord, shall have reasonable access during normal business hours to the
books and records of Landlord relating to Operating Costs for the purpose of
verifying the Operating Costs Statement, Tenant to bear all costs relating to
such inspection. Tenant shall reimburse Landlord for any cost for photocopying
that it desires above the first $500.

 

During the Lease Term, Tenant’s Pro Rata Share of Controllable Operating
Expenses (defined below) shall not increase by more than five percent (5%) per
calendar year on a cumulative basis. “Controllable Operating Expenses” are
defined as any and all expenses which Landlord has the ability to control,
including but not limited to wages, salaries and other benefits paid to
Landlord’s employees engaged in the operation, management or security of the
Building, the management fee, and any rental paid for any management office in
the Building, but specifically excluding the following expenses: Taxes,
utilities, insurance, and snow removal.

 



  Tenant’s Initials   [ex10lvi_002.jpg]

 



 4 

 

 

USE

 

7. Tenant shall use and occupy the Leased Premises solely for the following
purpose: general office for a technology company.

 

MUNICIPAL REGULATIONS

 

8. Tenant shall observe and comply with and execute at its expense, all laws,
orders, rules, requirements, and regulations of the United States, State, City
or County of the said State, in which the Leased Premises are located, and of
any and all governmental authorities or agencies and of any board of the fire
underwriters or other similar organization, respecting the Leased Premises and
the manner in which said Leased Premises are or should be used by Tenant.

 

Construction and interpretation of this Lease shall be governed by the laws of
the State of Maryland, excluding any principles of conflicts of laws. Tenant
hereby consents to the jurisdiction and venue of the Courts of the State of
Maryland and to the jurisdiction and venue of any United States District Court
in the State of Maryland.

 

ASSIGNMENT AND SUBLET

 

9. Tenant shall not assign this Lease, in whole or in part, or sublet the Leased
Premises, or any part or portion thereof, without the prior written consent of
Landlord, and said consent shall not be unreasonably withheld, conditioned or
delayed. If Landlord consents to such assignment or subletting, Tenant shall not
be relieved from any liability whatsoever under this Lease. Landlord shall be
entitled to any additional considerations over and above those stated in this
Lease, which are obtained in or for the sublease and/or assignment. An
assignment of this Lease shall be permitted in connection with a merger, the
sale of stock of the Tenant, or the sale of substantially all of the assets of
the Tenant or division operating at this Premises; however, Tenant shall not be
relieved from any liability whatsoever under this Lease. Landlord may assess
processing fees that shall be paid by Tenant as Additional Rent. Such fees shall
not exceed $1,000.00.

 

  Tenant’s Initials   [ex10lvi_002.jpg]



 



 5 

 

 

INSURANCE

 

10.  a.  TENANT’S INSURANCE

 

Throughout the term of this Lease, Tenant shall obtain and maintain

 

1. Business Personal Property insurance covering Special Causes of Loss. Such
Business Personal Property insurance shall not be in an amount less than that
required to replace all of the Tenant’s trade fixtures, decorations,
furnishings, equipment and personal property and in an amount required to avoid
the application of any coinsurance provision. Such Business Personal Property
insurance shall contain a Replacement Cost valuation provision.

 

2. Business Income insurance covering Special Causes of Loss. Such Business
Income insurance shall be in minimum amounts typically carried by prudent
businesses engaged in similar operations, but in no event shall be in an amount
less than the Base Rent then in effect for the Lease Year.

 

3. Commercial General Liability insurance (written on an occurrence basis)
including Contractual Liability coverage insuring the obligations assumed by
Tenant under this Lease, Premises and Operations coverage, Personal Injury
Liability coverage, Independent Contractor’s Liability coverage. Such Commercial
General Liability insurance shall be in minimum amounts typically carried by
prudent businesses engaged in similar operations, but in no event shall be in an
amount less than Two Million Dollars ($2,000,000) combined single limit per
occurrence with a Three Million Dollar ($3,000,000) annual aggregate. If Tenant
conducts operations at locations and/or projects other than the Premises, such
annual aggregate limit will be expressed on a “per location” and/or “per
project” basis, as the case may be. Such Commercial General Liability insurance
shall be primary to — and non-contributory with — any similar insurance carried
by Landlord.

 

4. Workers’ Compensation insurance including Employer’s Liability insurance.
Such Workers’ Compensation insurance shall be for the statutory benefits which
may, from time to time throughout the term of this Lease, become payable in the
jurisdiction in which the Premises are located. Such Employer’s Liability
insurance shall be in amounts not less than One Hundred Thousand Dollars
($100,000) for each accident, Five Hundred Thousand Dollars ($500,000) as a
policy limit for disease and One Hundred Thousand Dollars ($100,000) per
employee for disease. Such Workers’ Compensation insurance will include a Waiver
of Subrogation in favor of Landlord.

 



  Tenant’s Initials   [ex10lvi_002.jpg]



 



 6 

 

 

All such insurance shall: (1) be issued by a company that is “Admitted” to do
business in the jurisdiction in which the Premises are located, and that has a
rating equal to or exceeding A: XI from A.M. Best Company; (2) (except for
Workers’ Compensation and Employer’s Liability) name the building-owner (Maple
Lawn Office I, LLC) and St. John Properties, Inc and the holder of any Mortgage
as Additional Insureds; (3) contain an endorsement prohibiting cancellation or
failure to renew without the insurer first giving Landlord thirty (30) days’
prior written notice (by certified or registered mail, return receipt requested)
of such proposed action (no less than ten [10] days’ notice of cancellation or
failure to renew for non-payment of premium).

 

No such Commercial General Liability, Workers’ Compensation or Employer’s
Liability insurance shall contain a self-insured retention provision except as
otherwise approved in writing by Landlord, which approval shall not be
unreasonably withheld. Landlord reserves the right from time to time to require
Tenant to obtain higher minimum amounts or different types of insurance if it
becomes customary for other landlords of similar buildings as that which
contains the Premises to require similar-sized tenants in similar industries to
carry insurance of such higher minimum amounts or of different types. At the
commencement of this Lease, Tenant shall deliver a certificate of all required
insurance and will continue throughout the term of this Lease to do so not less
than ten (10) days prior to the expiration of any required policy of insurance.
Neither the issuance of any insurance policy required under this Lease nor the
minimum limits specified herein shall be deemed to limit or restrict in any way
Tenant’s liability arising under or out of this Lease.

 

To the fullest extent permitted by law, Tenant shall indemnify and hold harmless
Landlord, its partners, employees, agents, representatives and any other party
required to be indemnified and/or held harmless under the terms of any written
contract or agreement with Landlord pertaining to this Lease and/or to the
Premises, from and against all claims, damages, losses, costs and/or expenses,
including, but not limited to reasonable attorneys’ fees, arising out of or
resulting from Tenant’s acts or omissions, occupancy of the Premises or
obligations under this Lease. Such indemnification and/or hold harmless shall
not be invalidated by the partial negligence of one or more of the indemnities.
If the laws of the governing jurisdiction do not permit such an indemnification
and/or hold harmless, then Tenant’s obligations to indemnify and hold harmless
the indemnities will be to the fullest extent permitted and all other parts of
this Lease and this paragraph will apply.

 



  Tenant’s Initials   [ex10lvi_002.jpg]

 



 7 

 

 

b. LANDLORD’S INSURANCE

 

Throughout the term of this Lease, Landlord shall obtain and maintain:

 

1. Real Property insurance against Special Causes of Loss and subject to
Replacement Cost valuation covering the Building and all of Landlord’s property
therein in an amount required by its insurance company to avoid the application
of any coinsurance provision.

 

2. Commercial General Liability insurance (written on an occurrence basis)
including Contractual Liability coverage insuring the obligations assumed by
Landlord under this Lease, Premises and Operations coverage, Personal Injury
Liability coverage, Independent Contractor’s Liability coverage. Such Commercial
General Liability insurance shall be in amounts not less than Two Million
Dollars ($2,000,000) combined single limit per occurrence with a Four Million
Dollar ($4,000,000) annual aggregate.

 

ALTERATIONS

 

11.  a.  Tenant shall make no alterations, installations, additions or
improvements (herein collectively referred to as “Alterations”) in or to the
Leased Premises without the Landlord’s prior written consent, which consent
shall not be unreasonably withheld, conditioned or delayed and then only by
contractors or mechanics approved by Landlord, and at such times and in such
manner as Landlord may from time to time reasonably designate.

 



  Tenant’s Initials   [ex10lvi_002.jpg]

 



 8 

 

 

b. If Tenant shall desire to make any Alterations, plans for the same shall
first be issued to Landlord, and the Alterations shall be constructed by
Landlord’s contractors or mechanics at Tenant’s expense, and the cost of said
Alterations shall be due and payable to Landlord as Additional Rent. In the
event that a building permit is required, Landlord shall have the first option
to submit the permit application on behalf of the Tenant. Any permit cost shall
be at Tenant’s expense. Such Alterations shall become the property of Landlord
as soon as they are affixed to the Leased Premises and all rights, title and
interest therein of Tenant shall immediately cease, unless otherwise agreed to
in writing.

 

c. Tenant shall not be required to obtain Landlord consent for aesthetic
improvements to the Lease Premises, excluding paint and carpet, which shall not
be unreasonably withheld, conditioned or delayed.

 

REPAIRS AND MAINTENANCE

 

12.  a.   Tenant shall maintain the interior of the Leased Premises in good
order and condition, ordinary wear and tear excepted. Landlord shall maintain
the interior common areas of the Building, the roof and the exterior of the
Building, as well as the structure thereof, and shall maintain the Property, in
good order and repair, reasonable wear and tear excepted.

 

b. Tenant shall, at the expiration of the Term or at the sooner termination
thereof by forfeiture or otherwise, deliver-up the Leased Premises in the same
good order and condition as they were at the beginning of the tenancy,
reasonable wear and tear excepted.

 

SERVICES

 

13.  a.   Landlord shall furnish the Leased Premises with electricity suitable
for Tenant’s intended use as general office space, heating and air conditioning
for the comfortable use and occupancy of the Leased Premises between 6:00 A.M.
and 7:00 P.M., Monday through Friday and on Saturdays, 7:00 A.M. through 2:00
P.M. (hereinafter called “Normal Business Hours”) of each week during the Term
(legal holidays excepted), janitorial service and trash removal, Monday through
Friday of each week during the Term (legal holidays excepted), all at Landlord’s
expense.

 



  Tenant’s Initials   [ex10lvi_002.jpg]

 



 9 

 

 

If Tenant shall require electrical current or install electrical equipment
including but not limited to, electrical heating, additional or supplemental air
conditioning equipment, or machines or equipment using current in excess of 110
volts, which will in any way increase the amount of the electricity usually
furnished for use as general office space, or if Tenant shall intend to use the
Leased Premises in such a manner that the services to be furnished by Landlord
hereunder would be required during periods other than or in addition to the
Normal Business Hours, Tenant shall be required to obtain Landlord’s written
approval, and Tenant agrees to pay periodically for the additional direct
expense to Landlord resulting from the same including expenses resulting from
any such installation of equipment as Additional Rent. Providing Heating,
Ventilating and Air Conditioning (“HVAC”) service beyond the Normal Business
Hours will be billed directly to Tenant as Additional Rent, on a $35.00 per HVAC
unit, per hour basis. To contract for additional HVAC service, Tenant must
contact Landlord at least twenty four (24) hours prior to the time period Tenant
requires additional HVAC services and in the event Tenant requires HVAC service
on Sunday, Tenant must contact Landlord prior to Noon on the Friday previous to
the Sunday requirement.

 

b. Landlord shall furnish, supply and maintain any hallways, stairways, lobbies,
elevators, restroom facilities and maintain the grounds, parking facilities and
other common areas of the Property, all at Landlord’s expense except as may be
otherwise provided in this Lease.

 

c. Landlord shall provide necessary passenger elevator service during the Normal
Business Hours as described herein. Tenant shall obtain Landlord’s written
consent prior to using the elevators for any use other than passenger service.
Landlord reserves the right to exclude any other use of the elevators during
Normal Business Hours of the Building.

 

d. Landlord shall have no liability or responsibility to supply heat, air
conditioning, elevator, plumbing, cleaning, and/or electric service, when
prevented from so doing by laws, orders or regulations of any Federal, State,
County or Municipal authority or by strikes, accidents, or by any other cause
whatsoever, beyond Landlord’s control.

 



  Tenant’s Initials   [ex10lvi_002.jpg]

 



 10 

 

 

DEFAULT

 

14. If Tenant shall fail to pay said installments of Annual Rent, Additional
Rent, or any other sum required by the terms of this Lease to be paid by Tenant
and such failure shall continue for five (5) days after Landlord has given
written notice thereof to Tenant and/or in case Tenant shall fail to comply with
any of the provisions, covenants, or conditions of this Lease, on its part to be
kept and performed, and such default shall continue for a period of ten (10)
days after Landlord has given written notice to Tenant, then, upon the happening
of any such event, and in addition to any and all other remedies that may
thereby accrue to Landlord, Landlord may do the following:

 

a. Landlord’s Election to Retake possession without Termination of Lease.
Landlord may retake possession of the Leased Premises and shall have the right,
but not the obligation, without being deemed to have accepted a surrender
thereof, and without terminating this Lease, to relet the same for the remainder
of the Term upon terms and conditions satisfactory to Landlord; and if the rent
received from such reletting does not at least equal the rent payable by Tenant
hereunder, Tenant shall pay and satisfy the deficiency between the amount of
rent so provided in this Lease and the rent received through reletting the
Leased Premises; and, in addition, Tenant shall pay reasonable expenses in
connection with any such reletting, including, but not limited to, the cost of
renovating, altering and decorating for any occupant, leasing commissions paid
to any real estate broker or agent, and attorney’s fees incurred.

 

b. Landlord’s Election to Terminate Lease. Landlord may terminate the Lease and
forthwith repossess the Leased Premises by operation of law and be entitled to
recover as damages a sum of money equal to the total of the following amounts:

 

i.      any unpaid rent or any other outstanding monetary obligation of Tenant
to Landlord under the Lease;

 

ii.     the balance of the rent for the remainder of the Term less the
reasonable rental value of the Leased Premises if subleased under the terms of
the Lease that Tenant so proves;

 

iii.     damages for the wrongful withholding of the Leased Premises by Tenant;

 



  Tenant’s Initials   [ex10lvi_002.jpg]

 



 11 

 

 

iv.     all reasonable legal expenses, including attorney’s fees, expert and
witness fees, court costs and other costs incurred in exercising its rights
under the Lease;

 

v.      all costs incurred in recovering the Leased Premises, restoring the
Leased Premises to good order and condition, and all commissions incurred by
Landlord in reletting the Leased Premises; and

 

vi.     any other reasonable amount necessary to compensate Landlord for all
detriment proximately caused by Tenant’s default.

 

DAMAGE

 

15. In the case of the total destruction of said Leased Premises by fire, other
casualties, the elements, or other cause, or of such damage thereto as shall
render the same totally unfit for occupancy by Tenant for more than sixty (60)
days, this Lease, upon surrender and delivery to Landlord of the said Leased
Premises, together with the payment of the Annual Rent to the date of such
occurrence and a proportionate part thereof to the date of surrender, shall
terminate and be at an end. If the Leased Premises are rendered partly
untenantable by any cause mentioned in the preceding sentence, Landlord shall,
at its own expense, restore said Leased Premises with reasonable diligence, and
the rent shall be abated proportionately for the period of said partial
untenantability and until the Leased Premises shall have been fully restored by
Landlord.

 

BANKRUPTCY

 

16. In the event of the appointment of a receiver or trustee for Tenant by any
Federal or State court, in any legal proceedings under any provision of the
Bankruptcy Act; if the appointment of such receiver or such trustee is not
vacated within sixty (60) days, or if said Tenant be adjudicated bankrupt or
insolvent, or shall make an assignment for the benefit of its creditors, then
and in any of said events, Landlord may, at its option, terminate this tenancy
by ten (10) days written notice, and re-enter upon said Leased Premises.

 



  Tenant’s Initials   [ex10lvi_002.jpg]

 



 12 

 

 

POSSESSION/BENEFICIAL OCCUPANCY

 

17. Landlord covenants and agrees that possession of said Leased Premises shall
be given to Tenant as soon as said Leased Premises are ready for occupancy. In
case possession, in whole or in part, cannot be given to Tenant on or before the
Commencement Date of this Lease, Landlord agrees to abate the Annual Rent
proportionately until possession is given to said Tenant, and Tenant agrees to
accept such pro rata abatement as liquidated damages for the failure to obtain
possession.

 

Occupancy in any manner and in any part shall be deemed to be beneficial
occupancy and installments of Annual Rent shall be due on the part of Tenant.
Beneficial occupancy and Annual Rent thereby due shall not depend on official
government approval of such occupancy, state of completion of the Building,
availability or connection of utilities and services such as but not limited to
sewer, water, gas, oil or electric. No credit for Annual Rent shall be given due
to lack of utilities or services, unless caused by gross negligence of Landlord.

 

SIGNS

 

18. Signage criteria for the Building has been established by Landlord and all
such information for Tenant’s suite sign and digital directory shall be
submitted to Landlord for Landlord’s approval of confirmation to this criteria.
Once approved by Landlord, Landlord will order and install Tenant’s signage. The
cost to manufacture the signage shall be solely at Tenant’s expense and will be
payable by-Tenant-as Additional-Rent, while and the cost to install said signage
shall be borne by Landlord.

 

LIABILITY

 

19. Landlord shall not be liable to Tenant for any loss, damage or injury to
Tenant or to any other person, or for any loss or damage to the property of
Tenant or of any other person, unless such loss, damage or injury shall be
caused by or result from a negligent act or omission solely on the part of
Landlord or any of its agents, servants, or employees. Tenant shall, and does
hereby indemnify and hold harmless Landlord and any other parties in interest
from and against any and all liabilities, fines, claims, damages and actions,
costs and expenses of any kind or nature (including attorneys’ fees) and of
anyone whatsoever (i) relating to or arising from the use and occupancy of the
Leased Premises; (ii) due to or arising out of any mechanic’s lien filed against
the Building, or any part thereof, for labor performed or for materials
furnished or claimed to be furnished to Tenant, or (iii) due to or arising out
of any breach, violation or nonperformance of any covenant, condition or
agreement in this Lease set forth and contained on the part of Tenant to be
fulfilled, kept, observed or performed.

 



  Tenant’s Initials   [ex10lvi_002.jpg]

 



 13 

 

 

RIGHT OF ENTRY

 

20. It is understood and agreed that Landlord, and its agents, servants, and
employees, including any builder or contractor employed by Landlord, shall have,
and Tenant hereby gives them the absolute, and unconditional right, license and
permission, at any and all reasonable times, and for any reasonable purpose
whatsoever, to enter through, across or upon the Leased Premises or any part
thereof, and, at the option of Landlord, to make such reasonable repairs to or
changes in said Leased Premises as Landlord may deem necessary or proper. During
anytime that Landlord enters Tenant’s suite, Landlord assumes liability for any
and all of Landlord’s agents and assigns during the visit. In no way shall the
Landlord’s actions disrupt Tenant’s business operations unless in an emergency
situation.

 

EXPIRATION

 

21. It is agreed that the Term expires on November 30, 2018, without the
necessity of any notice by or to any of the parties hereto. If Tenant shall
occupy said Leased Premises after such expiration, it is understood that, in the
absence of any written agreement to the contrary, said Tenant shall hold the
Leased Premises as a “Tenant from month to month”, subject to all the other
terms and conditions of this Lease, at double one hundred and fifty percent
(150%) the highest monthly rental installments reserved in this Lease; provided
that Landlord shall, upon such expiration, be entitled to the benefit of all
public general or public local laws relating to the speedy recovery of the
possession of land and tenements held over by Tenant that may be now in force or
may hereafter be enacted including but not limited to the recovery of
consequential damages.

 

Prior to expiration, Tenant agrees to schedule an inspection with Landlord to
confirm that the Leased Premises will be in proper order at expiration.

 



  Tenant’s Initials   [ex10lvi_002.jpg]

 



 14 

 

 

CONDEMNATION

 

22. It is agreed in the event that condemnation proceedings are instituted
against the Leased Premises and title taken by any Federal, State, Municipal or
other body, then this Lease shall become null and void at the date of settlement
of condemnation proceedings and Tenant shall not be entitled to recover any part
of the award which may be received by Landlord.

 

SUBORDINATION

 

23. It is agreed that Landlord shall have the right to place a mortgage or any
form of mortgages on the Leased Premises and this Lease shall be subordinate to
any such mortgage or mortgages, whether presently existing or hereafter placed
on the Leased Premises, and Tenant agrees to execute any and all documents
assisting the effectuating of said subordination. Furthermore, if any person or
entity shall succeed to all or part of Landlord’s interest in the Leased
Premises, whether by purchase, foreclosure, deed in lieu of foreclosure, power
of sale, termination of Lease, or otherwise, Tenant shall automatically attorn
to such successor in interest, which attornment shall be self operative and
effective upon the signing of this Lease, and shall execute such other agreement
in confirmation of such attornment as such successor in interest shall
reasonably request.

 

NOTICES

 

24. Any written notice required by this Lease shall be deemed sufficiently
given, if hand delivered, or sent via first class mail, certified mail or by
overnight courier service.

 

Any notice required by this Lease is to be sent to Landlord at:

 

          2560 Lord Baltimore Drive               

 

          Baltimore. Maryland 21244            

 

Any notice required by this Lease is to be sent to Tenant at:

 

           8171 Maple Lawn Boulevard, Suite 310       

 

           Maple Lawn, Maryland 20759           

 



  Tenant’s Initials   [ex10lvi_002.jpg]

 



 15 

 

 

Account Contact Information:

 

Address:          8171 Maple Lawn Boulevard, Suite 310

 

                          Maple Lawn, Maryland 20759             

 

Contact:            Guy Levy-Yurista                                 

 

Title:                  Chief Technology Officer                   

 

Telephone:       240.888.1499                                        

 

Fax:________________________________________

 

E-mail Address:          guy@airpatrolcorp.com        _  _

 


Emergency Contact Information:

 

Address:     Same as above                                         

 

 _________________________________________

 

Contact:___________________________________

 

Title:_____________________________________

 

Telephone:_________________________________

 

Fax: ______________________________________

 

E-mail Address:_____________________________

 

REMEDIES NOT EXCLUSIVE

 

25. No remedy conferred upon Landlord shall be considered exclusive of any other
remedy, but shall be in addition to every other remedy available to Landlord
under this Lease or as a matter of law. Every remedy available to Landlord may
be exercised concurrently or from time to time, as often as the occasion may
arise. Tenant hereby waives any and all rights which it may have to request a
jury trial in any proceeding at law or in equity in any court of competent
jurisdiction.

 

WAIVERS

 

26. It is understood and agreed that nothing shall be construed to be a waiver
of any of the terms, covenants and conditions herein contained, unless the same
be in writing, signed by the party to be charged with such waiver, and no waiver
of the breach of any covenant shall be construed as the waiver or the covenant
of any subsequent breach thereof.

 



  Tenant’s Initials   [ex10lvi_002.jpg]

 



 16 

 

 

PERFORMANCE

 

27. It is agreed that the failure of Landlord to insist in any one or more
instances upon a strict performance of any covenant of this Lease or to exercise
any right herein contained shall not be construed as a waiver or relinquishment
for the future of such covenant or right, but the same shall remain in full
force and effect, unless contrary is expressed in writing by Landlord.

 

SECURITY DEPOSIT AND FINANCIAL STATEMENTS

 

28. A security deposit of $87,920.00 will accompany this Lease, when submitted
for approval by Landlord, subject to all the conditions of the Security Deposit
Agreement attached. If this Lease is not approved by Landlord within forty-five
(45) days of its submission to Landlord, the security deposit will be refunded
in full.

 

Within thirty (30) days of delivery to Landlord from Tenant, a Letter of Credit
pursuant to Section 44 (Letter of Credit), Landlord shall return to Tenant
$75,000.00 of the security deposit, leaving a balance of $12,920.00.

 

Landlord shall have the right, at a limit of once per year, to require annual
financial statements of Tenant and/or Guarantor of this Lease. Requested
statements must be provided no later than ninety (90) days after the closing of
each fiscal year. Tenant or Guarantor shall provide written answers to any
questions from Landlord which are related to Tenant’s financial statements or
provide written projections on Tenant’s business, if the financials are
unacceptable to Landlord.

 

AGREEMENT CONTENTS

 

29. This Lease contains the final and entire agreement between the parties
hereto, and neither they nor their agents shall be bound by any terms,
conditions or representations not herein written.

 



  Tenant’s Initials   [ex10lvi_002.jpg]

 



 17 

 

 

LEGAL EXPENSE

 

30. In the event, to enforce the terms of this Lease, either party files legal
action against the other, and is successful in said action, the losing party
agrees to pay all reasonable expenses to the prevailing party, including
reasonable attorneys’ fee incident to said legal action. In the event that
Landlord is successful in any legal action filed against Tenant, Landlord’s
expenses incident to said legal action shall be due as Additional Rent within
thirty (30) days of invoice.

 

RELOCATION

 

31. Landlord shall have the right at any time during the Term, upon not less
than thirty (30) days written notice to Tenant, to relocate Tenant to another
location within the project, provided: (1) that the new location is reasonably
similar in size, utility and appearance (including a comparable glass line on a
corner unit suite, comparable level of improvements (to include the upgraded
doors, interior glass windows and doors countertops and flooring), visibility
from lobby and access) and (2) Landlord pays all reasonable moving costs
incurred by Tenant in connection with such move, including the cost of
voice/data, company stationary and the physical move. The parties shall execute
an amendment to this Lease which will specify the change in Leased Premises, but
this Lease shall in no other respect be amended. In no event shall the new
location be in the 1st floor of a building and all the conditions of Section 43
(Antennas) shall apply at the new building.

 

LATE CHARGE

 

32. If Tenant shall fail to pay when due, the Annual Rent, Additional Rent or
any other sum required by the terms of this Lease to be paid by Tenant, then,
upon the happening of any such event, and in addition to any and all other
remedies that may thereby accrue to Landlord, Tenant agrees to pay to Landlord a
late charge of five percent (5%) of the monthly account balance. The late charge
on the Annual Rent accrues after ten (10) days of the due date and said late
charge shall become part of and in addition to the then due monthly rental. In
the event Tenant’s rent is received fifteen (15) days after due date, Landlord
shall have the option to require the rental payment be made with a certified or
cashiers check.

 



  Tenant’s Initials   [ex10lvi_002.jpg]

 



 18 

 

 

DOCUMENT EXECUTION

 

33. Tenant agrees to execute any and all reasonable documents required of Tenant
by the mortgage holder of the Leased Premises during the Term of this Lease.

 

LEASEHOLD IMPROVEMENTS

 

34. The Leased Premises shall contain only the following items at the expense of
Landlord: (the “Original Alterations”) Landlord shall construct the tenant
improvements, using building standard materials, according to the attached
Exhibit A, dated June 17, 2013. Tenant shall pay to Landlord upon execution of
this Lease a payment in the amount of $19,126.50 toward to cost of the
improvements. Tenant shall also pay to Landlord upon the earlier of Substantial
Completion or Tenant’s occupancy a payment in the amount of $19,126.50 toward
the cost of the improvements.

 

QUIET ENJOYMENT

 

35. Tenant, upon paying the Annual Rent on a monthly basis, Additional Rent and
other charges herein provided and observing and keeping all of its covenants,
agreements, and conditions in this Lease, shall quietly have and enjoy the
Leased Premises during the Term without hindrance or molestation by anyone
claiming by or through Landlord: subject, however, to all exceptions,
reservations and conditions of this Lease.

 

ESTOPPEL CERTIFICATE

 

36. Tenant shall, at any time during the Term or any renewal thereof, upon
request of Landlord, execute, acknowledge, and deliver to Landlord or its
designee, a statement in writing, certifying that this Lease is unmodified and
in full force and effect if such is the fact that the same is in full force.
Landlord shall bear any and all reasonable costs associated with Tenant’s
execution, acknowledgement, and delivery of said Estoppel Certificate.

 



  Tenant’s Initials   [ex10lvi_002.jpg]

 



 19 

 

 

ENVIRONMENTAL REQUIREMENTS

 

37. Tenant hereby covenants and agrees that if at any time it is determined that
there are materials placed on the Leased Premises by Tenant, which, under any
environmental requirements require special handling in collection, storage,
treatment, or disposal, Tenant shall, within thirty (30) days after written
notice thereof, take or cause to be taken, at its sole expense, such actions as
may be necessary to comply with all environmental requirements. If Tenant shall
fail to take such action, Landlord may make advances or payments towards
performance or satisfaction of the same but shall be under no obligation to do
so; and all sums so advanced or paid, including all sums advanced or paid in
connection with any judicial or administrative investigation or proceeding
relating thereto, including, without limitation, reasonable attorney’s fees,
fines, or other penalty payments, shall be at once repayable by Tenant as
Additional Rent and shall bear interest at the rate of four percent (4%) per
annum above the Prime Rate from time to time as published by the Wall Street
Journal, from the date the same shall become due and payable until the date
paid. Failure of Tenant to comply with all environmental requirements shall
constitute and be a default under this Lease.

 

Tenant will remain totally liable hereunder regardless of any other provisions
which may limit recourse.

 

EXCULPATION CLAUSE

 

38. Neither Landlord nor any principal, partner, member, officer, director,
trustee or affiliate of Landlord (collectively, “Landlord Affiliates”) shall
have any personal liability under any provision of this Lease.

 

CORPORATE TENANTS

 

39. In the event Tenant is a corporation, the persons executing this Lease on
behalf of Tenant hereby covenant and warrant that: i) Tenant is a duly
constituted corporation qualified to do business in Maryland; ii) all Tenants
franchises and corporate taxes have been paid to date; and such person(s) that
is (are) executing this Lease are duly authorized by the Board of Directors of
such corporation to execute and deliver this Lease on behalf of the corporation.

 



  Tenant’s Initials   [ex10lvi_002.jpg]

 



 20 

 

 

RULES AND REGULATIONS

 

40. Tenant agrees to be bound by the Rules and Regulations as set forth on the
schedule attached hereto and labeled Exhibit “B” and made a part hereof.
Landlord shall have the right, from time to time, to issue additional or amended
Rules and Regulations regarding the use of the Building and Property. Tenant
covenants that said additional or amended Rules and Regulations shall likewise
be faithfully observed by Tenant, the employees of Tenant and all persons
invited by Tenant into the Building. So long as they are applied equitably to
all tenants of the building and Property.

 

EXPANSION CLAUSE

 

41. Provided Tenant is not in default under this Lease, and in the event Tenant
requires to significantly increase its leased square footage, Tenant may lease a
larger space in any available space in a building controlled by St. John
Properties, Inc.

 

Landlord and Tenant shall then execute a new lease for the larger space and
Tenant’s current lease will terminate in conjunction with the commencement of
the new lease.

 

RENEWAL OPTION

 

42. Provided Tenant is not then in default hereunder, Tenant may extend the term
of this Lease and as it may be amended from time to time, for one (1) further
successive period of five (5) years, by notifying Landlord in writing of its
intention to do so at least one hundred eighty (180) days prior to the
expiration of the then current term. The Annual Rent for each succeeding
extension shall be on the fair market rent (“Fair Market Rent”) based on the
current rent for comparable space in the same general area and similar use in
the vicinity of the Premises, taking into account all market conditions
including without limitation: rent abatements, moving allowances, and customary
brokers’ commissions. All other terms and conditions of this Lease shall remain
in full force and effect.

 



  Tenant’s Initials   [ex10lvi_002.jpg]

 



 21 

 

 

ANTENNAS



 

43. Landlord agrees that during the duration of the Lease Term, and any renewals
thereof, they will not permit any third-party, tenant, non-tenant, and/or
commercially operated cellular phone towers on the Building.

 

LETTER OF CREDIT

 

44. Provided that Tenant is not then in default, pursuant to Section 28
(Security Deposit & Financial Statements), Tenant shall be reimbursed $75,000.00
of the security deposit within thirty (30) days after delivery to Landlord a
Letter of Credit issued by a United States Bank acceptable from time to time by
Landlord. In the event that Landlord at any time determines that the issuer of
the Letter of Credit is not acceptable to Landlord, Landlord shall send written
notice thereof to Tenant, and Tenant shall have thirty (30) days to replace the
Letter of Credit with a Letter of Credit issued by an issuer acceptable to
Landlord. Failure of Tenant to do so shall be a default under this Lease. Tenant
shall maintain the aforesaid Letter of Credit in full force and effect according
to the following amounts and schedule;

 

Year 1  January 1, 2014 — December 31, 2014  $75,000.00            Year 2 
January 1, 2015 — December 31, 2015  $56,250.00            Year 3  January 1,
2016 — December 31, 2016  $37,500.00            Remaining Term  No letter of
credit shall be required  $0.00 





 

In the event that the Letter of Credit initially provides that its expiry is
prior to ninety (90) days after the end of the term of this Lease, Tenant shall
renew the Letter of Credit, in each instance for at least one (1) year, at least
ninety (90) days prior to the expiry thereof, and Tenant shall promptly provide
Landlord with written notice of each renewal. Tenant shall immediately notify
Landlord of Tenant’s receipt of notice that the Letter of Credit has not been
renewed at least ninety (90) days prior to the expiry thereof or has been
revoked or that the Letter of Credit may not be renewed as of any anniversary
date of the Letter of Credit. If the Letter of Credit is not renewed as
aforesaid, or if the issuer of the Letter of Credit states that the issuer will
not renew the Letter of Credit, there shall be a default under this Lease, in
which case Landlord may exercise all remedies available under this Lease,
including, but not limited to, drawing up to the full amount of the Letter of
Credit.

 

Upon Tenant’s default in the performance of any of Tenant’s obligations under
this Lease, including payment of Rent and Additional Rent, which default
continues beyond any applicable grace or cure period herein set forth, or in the
event Landlord is notified or determines that the Letter of Credit is not being
renewed as provided above, Landlord shall have the right (but not the
obligation) to draw upon such Letter of Credit. Landlord shall apply the
proceeds of such draw to all amounts owed by Tenant to Landlord, in such
application as determined by Landlord in its sole discretion, including all
costs and expenses, including reasonable legal fees, incurred by Landlord. Any
surplus remaining from such draw shall be held by Landlord as a security deposit
for the faithful performance of Tenant’s obligations under this Lease, and
Landlord shall have the right, but not the obligation, to apply such security
deposit, or any portion thereof, to any amounts due by Tenant upon any
subsequent default by Tenant hereunder, including all costs and expenses
including reasonable legal fees incurred by Landlord. Such surplus, if not
sooner applied, shall be returned to Tenant, without interest, within thirty
(30) days after vacating of the Premises by Tenant and termination of this Lease
provided (i) Tenant is not then in default under any provision of this Lease;
(ii) Tenant has returned the Premises to Landlord in the condition required by
this Lease; (iii) there is no damage to the Premises beyond ordinary wear and
tear, and the Premises have been left in a clean condition and in good order,
with all debris, rubbish and trash placed in proper containers; and (iv)
Tenant’s forwarding address has been left with Landlord. Tenant further agrees
that Landlord shall be entitled to commingle said surplus with Landlord’s own
funds.

 



  Tenant’s Initials   [ex10lvi_002.jpg]

 



 22 

 

 





AS WITNESS THE HAND AND SEALS OF THE PARTIES HERETO THE DAY AND YEAR FIRST ABOVE
WRITTEN:



 





WITNESS: TENANT: AirPatrol Corporation        [ex10lvi_001.jpg] By: /s/ Cleve
Adams   Printed Name: Cleve Adams   Title: Chief Executive Officer      
WITNESS: LANDLORD: St. John Properties, Inc.        [ex10lvi_001.jpg] By: /s/
Richard Williamson   Printed Name: Richard Williamson   Title: Senior Vice
President



 



  Tenant’s Initials   [ex10lvi_002.jpg]

 



 23 

 

 

SECURITY DEPOSIT AGREEMENT

 

This is NOT a rent receipt.

 

Date July 19, 2013

 

Received from AirPatrol Corporation, the amount of 87,920.00, as security
deposit for Leased Premises 8171 Maple Lawn Boulevard, Suite 310, Maple Lawn,
Maryland 20759.

 

Landlord agrees that, subject to the conditions listed below, this security
deposit will be returned in full within forty-five (45) days of vacancy.
However, in the event Tenant provides Landlord with a Letter of Credit pursuant
to Section 44 (Letter of Credit) of the Lease, within thirty (30) days Landlord
shall return to Tenant $75,000.00 of the security deposit, leaving a remaining
balance of $12,920.00

 

Tenant agrees that this security deposit may not be applied by Tenant as rent
and that the full monthly rent will be paid on or before the first day of every
month, including the last month of occupancy. Tenant further agrees that a
mortgagee of the property demised by the Lease to which this Security Deposit
Agreement is appended and/or a mortgagee thereof in possession of said property
and/or a purchaser of said property at a foreclosure sale shall not have any
liability to Tenant for this security deposit.

 

SECURITY DEPOSIT RELEASE PREREQUISITES:

 

  1. Full term of Lease has expired   2. No damage to property beyond fair wear
and tear.   3. Entire Leased Premises clean and in order.   4. No unpaid late
charges or delinquent rents.   5. All keys returned to Landlord.   6. All debris
and rubbish and discards placed in proper rubbish containers.   7. Forwarding
address left with Landlord.

 



  Tenant’s Initials   [ex10lvi_002.jpg]

 



 24 

 

 

AS WITNESS THE HANDS AND SEALS OF THE PARTIES HERETO THE DAY AND YEAR FIRST
ABOVE WRITTEN:

 



WITNESS: TENANT: AirPatrol Corporation        [ex10lvi_001.jpg] By: /s/ Cleve
Adams   Printed Name: Cleve Adams   Title: Chief Executive Officer      
WITNESS: LANDLORD: St. John Properties, Inc.        [ex10lvi_001.jpg] By: /s/
Richard Williamson   Printed Name: Richard Williamson   Title: Senior Vice
President

 



  Tenant’s Initials   [ex10lvi_002.jpg]

 



 25 

 

 

Exhibit "B"

 

Maple Lawn I

RULES AND REGULATIONS

 

1. The common facilities, and the sidewalks, driveways, and other public portion
of the Property (herein "Public Areas") shall not be obstructed or encumbered by
any tenant or used for any purpose other than ingress or egress to and from its
Leased Premises, and no tenant shall permit any of its employees, agents,
licensees or invitees to congregate or loiter in any of the Public Areas. No
tenant shall invite to, or permit to visit its Leased Premises, persons in such
numbers or under such conditions as may interfere with the use and enjoyment by
others of the Public Areas. Landlord reserves the right to control and operate,
and to restrict and regulate the use of, the Public Areas and the public
facilities, as well as facilities furnished for the common use of the tenants,
in such manner as it deems best for the benefit of the tenants generally,
including the right to allocate certain elevators and times of use of elevators
for delivery service or moving of Tenant's property, and the right to designate
which Building entrances shall be used by persons making deliveries in the
Building. The employees, agents, licensees and invitees of any Tenant shall not
loiter around the Public Areas or the front, roof or any part of the Building
used In common by other occupants of the Building. No bicycles, vehicles,
animals (except seeing-eye-dogs) fish or birds of any kind shall be brought
into, or kept in or about any Leased Premises within the Building.

 

2. No doormat of any kind whatsoever shall be placed or left in any public hail
or outside any entry door of the Leased Premises. Tenant does hereby further
irrevocably constitute and appoint Landlord as its attorney-in-fact only to
remove any object placed in violation of said Rules and Regulations, and to
store the same at the expense of Tenant in such place or places as Landlord, as
its sole discretion, may deem proper.

 

3. There shall not be used in any space, or in the Public Areas, either by any
tenant or by others, in the moving or delivery of receipt of safes, freight,
furniture, packages, boxes, crates, paper, office material or any other matter
or thing, only hand trucks equipped with rubber tires, side guards and such
other safeguards as Landlord shall require.

 

4. All removals, or the carrying in or out of any safes, freight, furniture,
large packages, boxes, crates or any other object or matter of any description
shall take place after Normal Building Hours or such hours and in such elevators
as Landlord may determine, and which may involve overtime work for Landlord's
employees. Tenant shall reimburse Landlord for extra costs incurred by Landlord
as Additional Rent. Landlord reserves the right to inspect all objects and
matter to be brought into the Building and to exclude from the Building all
objects and matter which violate any of these Rules and Regulations or the Lease
of which these Rules and Regulations are a part. Landlord shall in no way be
liable to any tenant for damages or loss arising from the admission, exclusion
or ejection of any person to or from the Leased Premises or the Building under
the provisions of this Rule or of Rule 3 thereof.

 

5. Nothing shall be done or permitted in Tenant's Leased Premises, and nothing
shall be brought into, or kept in or about the Leased Premises, which would
impair or interfere with any of the HVAC, plumbing, electrical, structural
components of the Building or the services of the Building or the proper and
economic heating or cooling, cleaning or other services of the Building or the
Leased Premises, nor shall there be installed by any tenant any ventilating,
air-conditioning, electrical or other equipment of any kind which, in the
judgment of Landlord, might cause any such impairment or interference. No
tenant, or the employees, agents, licensees or invitees of any tenant, shall at
any time bring or keep upon the Leased Premises Building or Property any
flammable, combustible or explosive fluid, chemical or substance. When electric
wiring of any kind is introduced, it must be connected as directed by Landlord,
and shall be done only by contractors approved by Landlord. Plumbing facilities
shall not be used for any purpose other than those for which they were
constructed; and no sweepings, rubbish, ashes, newspapers or other substances of
any kind shall be thrown into them. Waste and excessive or unusual use of
electricity or water is prohibited.

 



  Tenant’s Initials   [ex10lvi_002.jpg]

 



 26 

 

 

6. Tenant shall not employ any person or persons other than Landlord's janitors
for the purpose of cleaning its Leased Premises, without prior written consent
of Landlord. Landlord shall not be responsible to any tenant for any loss of
property from its Leased Premises however occurring, or for any damage done to
the effects of any tenant by such janitors or any of its employees, or by any
other person or any other cause. The janitorial service furnished by Landlord
does not include the beating or cleaning of carpets or rugs. Tenant agrees to
keep the Leased Premises in a neat, good and sanitary condition and to place
garbage, trash, rubbish and all other disposables only where Landlord directs

 

7. No awnings or other projections shall be attached to the outside walls of the
Building. No curtains, blinds, shades or screens shall be attached to or hung
in, or used in connection with, any window or door of a tenant's Leased
Premises, without the consent of Landlord. Nothing shall be placed on the
Building's window sills or projections. Such curtains, blinds shades or screens
must be of a quality, type, design and color, and attached in the manner,
approved by Landlord. If Landlord installs or allows Tenant to install any
shades, blinds, curtains in the Leased Premises, Tenant shall not remove them
without the prior written consent of Landlord. In order that the Building can be
and will maintain a uniform appearance to those persons outside of the Building,
each tenant occupying the perimeter areas of the Building shall (a) use only
building standard lighting in areas where lighting is visible from the outside
of the building and (b) use only building standard blinds in window areas which
are visible from the outside of the building.

 

8. No sign, insignia, advertisement, lettering, notice or other object shall be
exhibited, inscribed, painted or affixed by any tenant on any part of the
exterior of the Building or Property or on doors, corridor walls, the Building
directory or in the elevator cabs or any portion of the Leased Premises which
may be seen from outside of the Building or on any windows or window spaces
without the prior written approval of Landlord. If approved by Landlord, Tenant
shall obtain all necessary approvals and permits from all governmental or
quasi-governmental authorities in connection with such signs. Such signs shall,
at the expense of each Tenant, be inscribed, painted or affixed by sign-maker as
approved by Landlord. In the event of the violation of the foregoing by any
tenant, Landlord may remove such signs without any liability, and may charge the
expense incurred in such removal to the Tenant or tenants violating this Rule.

 

9. Landlord shall have the right to prohibit any advertising or identifying sign
or by any tenant which, in the judgment of Landlord, tends to impair the
appearance or reputation of the Building or the desirability of the Building as
a building for offices, and upon written notice from Landlord such tenant shall
refrain from the discontinue such advertising or identifying sign.

 

10. No additional locks or bolts of any kind shall be placed upon any of the
doors or windows by any tenant, nor shall any changes be made in locks or the
mechanism thereof. Each tenant shall upon the expiration or sooner termination
of the Lease of which these Rules and Regulations are a part, turn over to
Landlord all keys to stores, offices and toilet rooms, either furnished to, or
otherwise procured by, such tenant, and in the event of the loss of any keys
furnished by Landlord, such tenant shall pay to Landlord the cost of replacement
locks. Notwithstanding the forgoing, Tenant may, with Landlord's prior written
consent, install a security system on its Leased Premises which uses master
codes or cards instead of keys, provided that Tenant shall provide Landlord with
the master code or card, for such system.

 



  Tenant’s Initials   [ex10lvi_002.jpg]

 



 27 

 

 

11. Landlord shall furnish to Tenant at the time of occupancy of the Leased
Premises, two (2) keys to the entrance door(s) to the Leased Premises, and two
(2) access cards to the Building. Any additional keys or access cards Tenant
requires shall be purchased from Landlord and is payable as Additional Rent. The
cost for each additional key is $5.00 per key. The cost for each additional
access card is $15.00 per card. It is the Tenant's responsibility to record the
serial number of each access card it assigns to its employees.

 

12. Tenant, before closing and leaving its Leased Premises at any time, shall
see that all lights, computers, copying machines and all other non-essential
electrical equipment are turned off. All entrance doors to Tenant's in its
Leased Premises shall be kept locked by Tenant when its Leased Premises are not
in use. Entrance doors shall not be left open at any time.

 

13. The use of the Building Property and any Leased Premises for sleeping
quarters or for any immoral or illegal purpose is strictly prohibited at all
times.

 

14. Canvassing, soliciting and peddling in the Building or on the Property are
prohibited and each tenant shall cooperate to prevent the same.

 

15. No tenant shall cause or permit any odors of cooking or other processes, or
any unusual or objectionable odors, to emanate from its Leased Premises which
would annoy other tenants or create a public or private nuisance. No cooking
shall be done in a tenant's Leased Premises except as is expressly permitted in
the Lease unless consented to in writing by the Landlord.

 

16. No noise, including, but not limited to, music, the playing of musical
instruments, recordings, radio or television, which, in the judgement of
Landlord, might disturb other tenants in the Building, shall be made or
permitted by any tenant.

 

17. Tenant shall not install a vending machine of any kind in the Building or on
or about the Property.

 

18. Landlord hereby reserves to itself any and all rights not granted to Tenant
hereunder, including, but not limited to, the following rights which are
reserved to Landlord for its purposes in operating the Office Building:

 

(a) the exclusive right to the use of the name of the Building for all purposes,
except that a tenant may use the name as its business address and for no other
purpose;

 

(b) the right to change the name or address of the Building, without incurring
any liability to any tenant for so doing;

 

(c) the right to install and maintain a sign or signs on the interior of the
Building:

 

(d) the right to limit the space on the directory of the Building to be allotted
to a tenant; and

 

(e) the right to grant anyone the right to conduct any particular business or
undertaking in the Building.

 

19. Landlord reserves the right to rescind, alter, waive or add, any Rule or
Regulation at any time prescribed for the Building when, in the reasonable
judgment of Landlord, Landlord deems it necessary or desirable for the
reputation, safety, character, security, care, appearance or interests of the
Building, or the preservation of good order therein, or the operation or
maintenance of the Building, or the equipment thereof, or the comfort of tenants
or others in the Building. No rescission, alteration, waiver or addition of any
Rule or Regulation in respect of one tenant shall operate as a rescission,
alteration or waiver in respect of any other tenant.

 



  Tenant’s Initials   [ex10lvi_002.jpg]

 



 28 

 

 [ex10lvi_003.jpg]

 



 

 

 [ex10lvi_004.jpg]

 



 

 

 [ex10lvi_005.jpg]

 



 

 

 [ex10lvi_006.jpg]

 



 

 

 [ex10lvi_007.jpg]

 

 

